IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                April 23, 2008
                               No. 07-50821
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CANDELARIO HERNANDEZ-RODRIGUEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:06-CR-87-2


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Candelario Hernandez-Rodriguez appeals his 46-month sentence imposed
following his guilty plea convictions for conspiracy to transport illegal aliens
where death has resulted; aiding and abetting illegal alien transportation where
death has resulted; and aiding and abetting where serious bodily injury has
resulted (two counts).   Hernandez argues that the district court erred in
applying an enhancement under U.S.S.G. § 2L1.1(b)(5) for the creation of a
substantial risk of death or serious bodily injury and an enhancement under

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50821

§ 2L1.1(b)(6)(4) for the death of one of the aliens. He contends that applying
both enhancements to his case “constituted impermissible double counting under
the United States Sentencing Guidelines.”
      The Government argues that Hernandez abandoned his objection to the
enhancements after negotiating with the Government for a recommended 46-
month sentence. The Government contends that the abandonment of the
objection constituted a waiver of the issue. The Government thus asserts that
the issue is unreviewable on appeal and that Hernandez’s sentence should be
affirmed. Hernandez has not responded to the Government’s argument.
      “[W]aiver is the ‘intentional relinquishment or abandonment of a known
right.’” United States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v.
Zerbst, 304 U.S. 458, 464 (1938)). Waiver occurs as a result of an affirmative
choice by the defendant to forego any available remedy, presumably for benefits
--real or perceived. United States v. Dodson, 288 F.3d 153, 160 (5th Cir. 2002).
Waived errors are unreviewable, but forfeited errors are reviewable for plain
error. United States v. Musquiz, 45 F.3d 927, 931-32 (5th Cir. 1995). The
withdrawal of an objection constitutes the waiver of the objection by the
defendant. Id. A defendant’s attorney can waive a claim by his client “so long
as the defendant does not dissent from attorney’s decision, and so long as it can
be said that the attorney’s decision was a legitimate trial tactic or part of a
prudent trial strategy.” United States v. Reveles, 190 F.3d 678, 683 n.6 (5th Cir.
1999) (internal quotation marks omitted).
      The record does not reflect that Hernandez dissented from counsel’s
decision not to challenge the enhancements to his sentence. Because Hernandez
has not shown that counsel’s decision not to pursue a challenge to the
enhancements was unreasonable, counsel’s waiver is valid and Hernandez’s
claim on appeal is unreviewable. See Musquiz, 45 F.3d at 931-32. Accordingly,
Hernandez’s convictions and sentences are AFFIRMED.



                                        2